COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-253-CV


MICHAEL WHATLEY                                                   APPELLANT

                                              V.

HARRY BITTLINGER, BILL KEATING,                                   APPELLEES
DAVID DURHAM, JEAN MEYERS,
AND LISA JONES

                                          ------------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      Appellant Michael Whatley has appealed from the trial court’s dismissal

of his lawsuit. We dismiss the appeal for want of jurisdiction.

      The trial court granted appellees Harry Bittlinger, Bill Keating, David

Durham, Jean Meyers, and Lisa Jones’s motion to dismiss on March 20, 2008.



      1
          … See T EX. R. A PP. P. 47.4.
Whatley’s notice of appeal was due thirty days after the judgment was signed,

April 21, 2008. 2 Whatley did not file his notice of appeal until May 27, 2008.

      On June 17, 2008, the court notified Whatley by letter of its concern that

it lacked jurisdiction over the appeal. The court stated that the appeal was

subject to dismissal unless Whatley or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal on or before June

27, 2008. On June 26, 2008, Whatley filed a response but failed to establish

any grounds for continuing the appeal.3

      Times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or an extension request, we must dismiss

the appeal.4 Because Whatley’s notice of appeal was untimely and he has not

established any grounds for continuing the appeal, we have no basis for




      2
          … See T EX. R. A PP. P. 26.1.
      3
        … In his response, Whatley reasserts his appellate arguments and
requests appointment of counsel because he alleges that he is being denied
access to the courts, not allowed to review the “code of civil procedure,” and
“a lot [of his] legal material has come up missing” making it difficult for him to
pursue the appeal. Because this is a civil case not involving the termination of
parental rights, Whatley is not entitled to appointed counsel. See Gibson v.
Tolbert, 102 S.W.3d 710, 711 (Tex. 2003).
      4
       … See T EX. R. A PP. P. 26.1, Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997).

                                          2
jurisdiction over the appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.




                                              PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: July 10, 2008




                                     3